Clare:, 0. J.,
concurring in the dissent of Walker, J.: Ee-visal, 1951, provides that “taking or charging a greater rate of interest than 6 per cent per annum, either before or after the interest may accrue, when knowingly done, shall be a forfeiture of the entire interest which the note or other evidence of debt carries with it, or which has been agreed to be paid thereon. And in case a greater rate of interest has been paid, the person or his legal representatives or corporation by whom it has been paid may recover back twice the amount of interest paid.”
This statute makes no suggestion that the debtor shall not have this remedy when the creditor shall secure his debt by a mortgage and the debtor shall be forced to take action to prevent sale under the mortgage, and tenders the amount legally due according to the statute. Indeed, this Court wrote suclj. exception into the statute in Churchill v. Turnage, 122 N. C., 426, but that case has been cited only once since (and then it was distinguished), in Cheek v. Association, 127 N. C., 122. On the other hand, in Eevisal, 3712a, which has been enacted since Churchill v. Turnage, being chapter 110, Laws 19 07, it is provided that when a mortgage is given on household furniture the penalty is incurred. It was not intended, however, to restrict the remedy to mortgages in such cases, but merely to emphasize the remedy, for Eevisal, 1951, contains no exception of any kind.
I concur with Mr. Justice Walker that the statute .should be followed, and not' the exception engrafted upon it by judicial legislation in Churchill v. Turnage, supra.